DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 28 October 2021 has been entered.  
In reviewing the claim limitations, the examiner determined that there was grounds for a 35 USC 112(b) rejection for a dependent claim, based on limitations in the independent claim.  
Applicant’s arguments, see paragraph entitled, “35 U.S.C. §§ 103 Rejections” pages 5-6, filed 7 June 2021 have been fully considered and are persuasive.  However, an additional reference was found that teaches the amended limitations based on an updated search.  Therefore, the grounds of rejection under 35 USC § 102 and 103 still stand.
Status of the Claims
In the amendment dated 28 October 2021, the status of the claims is as follows: Claims 1 and 7 have been amended.  
Claims 1-5 and 7-8 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3 recites “wherein: the converter of the optical element has a conical shape, and the converter is disposed within the collimated light so that an apex of the conical shape faces toward the laser source.”  Claim 3 is dependent on claim 1.  Claim 1 recites “…an optical element including a converter that converts the collimated light into a plurality of beams…”  The Specification discloses that for the conical embodiment, “With an optical element 14 with a conical face, the optical intensity distribution at the central portion of a substantially circular spot S would be controlled to a substantially circular shape. Namely, this enables a ring shaped (annular) spot S to be obtained” (paragraph 0054).  It is unclear how the ring-shaped beam of the conical embodiment can be considered to be a “plurality of beams,” where there is only one beam (a circular beam) that is obtained.  Since there is no way of determining the requisite degree of the term “plurality of beams” with respect to claim 3, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide et al. (JP-2009178768-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Koide teaches a laser processing device (“Laser welding method and laser welding device,” title) comprising: a laser source (laser oscillator 11, fig. 2); a collimator that collimates light generated by the laser source (collimating lens 14, fig. 2); an optical element (prism 17’, fig. 2) including a converter (Applicant discloses a “converter of the optical element has a wedge shape that has at least two faces,” para 0013; similarly, wedge shape of the prism 17’ is construed as the claimed “converter”) that converts the collimated light into a plurality of beams (beams with focal points jf11’ and jf16’, fig. 2) of collimated light which respectively have optical axes that are different from each other (“by transmitting a part of the laser light through the light refracting plate 17, the optical path of the laser light in this part can be slightly shifted with respect to the other laser light,” page 4, middle of page; different axes shown in fig. 2); and a focusing element (condenser lens 15, fig. 2) configured to cross the beams of light (as shown in fig. 2) and focus the beams of light onto separate locations (df11’ and df16’, fig. 2) on one or more workpieces (steel plates 1,2, fig. 4), such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (“disperses energy in the peripheral part,” page 6, middle of page; see also fig. 9).

Koide, figs. 2, 4, and 9

    PNG
    media_image1.png
    867
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    596
    562
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    810
    466
    media_image3.png
    Greyscale


	Regarding claim 2, Koide teaches wherein: the converter of the optical element has a wedge (Applicant discloses a “converter of the optical element has a wedge shape that has at least two faces,” para 0013; similarly, wedge shape of the prism 17’ is construed as the claimed “converter”) shape that has at least two faces (“one surface of the prism 17’….”other surface of the prism 17’,” page 4, middle of page), and the converter is disposed within the collimated light so that a ridge line of the wedge shape faces toward the laser source (as shown in fig. 2).
	Regarding claim 7, Koide teaches a laser processing method (“Laser welding method and laser welding device,” title) comprising: collimating light generated by a laser source (laser oscillator 11, fig. 2) using a collimator (collimating lens 14, fig. 2); converting the collimated light into a plurality of beams (beams with focal points jf11’ and jf16’, fig. 2)  of collimated light that respectively have optical axes that are different from each other (“by transmitting a part of the laser light through the light refracting plate 17, the optical path of the laser light in this part can be slightly shifted with respect to the other laser light,” page 4, middle of page; different axes shown in fig. 2), and transmitting the beams of light, using an optical element (prism 17’, fig. 2); crossing the beams of light (as shown in fig. 2), using a focusing element (condenser lens 15, fig. 2); and focusing the beams of light onto separate locations (df11’ and df16’, fig. 2) on one or more workpieces (steel plates 1,2, fig. 4), such that optical intensity of the light is decreased in a central region between the beams on the one or more workpieces (“disperses energy in the peripheral part,” page 6, middle of page; see also fig. 9), using the focusing element (use of condenser lens to form df11’ and df16’ is described at bottom of page 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (JP-2009178768-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claim 1 above and further in view of Narita (JP-H05595568-B1, referencing provided English translation for written text and the original document for figures).
Koide teaches the invention as described above but does not explicitly disclose wherein: the converter of the optical element has a conical shape, and the converter is disposed within the collimated light so that an apex of the conical shape faces toward the laser source.
However, Narita teaches wherein: the converter of the optical element (fig. 3, 16F) has a conical shape (“cone lens,” page 5, line 3), and the converter is disposed within the collimated light so that an apex of the conical shape faces toward the laser source (fig. 3, as depicted, the apex of the cone lens, 16F, points toward guide optical system, 14, which connects to the laser source, as shown in fig. 1).
Narita, figs. 2 and 3

    PNG
    media_image4.png
    950
    656
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    957
    596
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include, a cone lens, in view of the teachings of Narita, by using the cone lens taught by Narita in lieu of the prism taught by Koide, in order to produce three laser beams that each have a smaller spot size with an increased power density, for the advantage improving the accuracy of the laser beams (Narita, bottom of page 5; see also the difference between figs. 2 and 3, where the cone lens produces a more narrow beam, enabling a higher degree of precision in comparison to the prism embodiment shown in fig. 2).
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (JP-2009178768-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 7 above and further in view of Matsuki et al. (JP-4359529-B2, referencing provided English translation for written text and the original document for figures).
Regarding claim 4, Koide teaches the invention as described above as well as beams of light (beams with focal points jf11’ and jf16’, fig. 2) but does not explicitly disclose further comprising: a cladding section including a cladding material supply portion that supplies cladding material for a cladding process, wherein the cladding section performs the cladding process by supplying the cladding material to the workpiece from the cladding material supply portion and irradiating the beams of light onto the supplied cladding material while the cladding material supply portion and the beams of light move relative to the workpiece.
However, Matsuki teaches: a cladding section (fig. 1, feed mechanism 26) including a cladding material supply portion (storage portion 26a) that supplies cladding material for a cladding process (supplies copper alloy powder, page 3, lines 29-32), wherein the cladding section performs the cladding process by supplying the cladding material (fig. 2; fig. 2 described at page 4, lines 6-10) to the workpiece (cylinder head, 12) from the cladding material supply portion (nozzle 29 is connected to the feed mechanism 26, page 4, line 6) and irradiating the beams of light onto the supplied cladding material (“irradiated,” page 4, line 7) while the cladding material supply portion and the beams of light move relative to the workpiece (“the table 22, the feed mechanism 26, and the laser oscillation mechanism unit 30…are synchronized with each other under the action of the main controller 40,” page 4, lines 7-10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include using the laser welding device taught by Koide, with the powder feed mechanism, nozzle, table, and main controller, in view of the teachings of Matsuki, in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a valve seat using an inclination angle and radiating a valve seat in an annular pattern is a best practice for suppressing cracks in the cladding layer (Matsuki, page 2, lines 24 to 42; similar to the inclination angle of 2-5°, Koide teaches a similar angle in fig. 11 of 0-10°).  
Regarding claim 5, Koide teaches the invention as described above but does not explicitly disclose wherein: the cladding section performs the cladding process to form a valve seat of a cylinder head for an internal combustion engine.
However, Matsuki teaches wherein: the cladding section performs the cladding process (fig. 2) to form a valve seat of a cylinder head (12) for an internal combustion engine (“four-cylinder engine,” page 3, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include using the laser welding device taught by Koide, in the cladding process for a valve seat of a four-cylinder engine, in view of the teachings of Matsuki, in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a valve seat using an inclination angle and radiating a valve seat in an annular pattern is a best practice for suppressing cracks in the cladding layer (Matsuki, page 2, lines 24 to 42; similar to the inclination angle of 2-5°, Koide teaches a similar angle in fig. 11 of 0-10°).  
Regarding claim 8, Koide teaches the invention as described above as well as beams of light (beams with focal points jf11’ and jf16’, fig. 2) but does not explicitly disclose further comprising: using a cladding section including a cladding material supply portion that supplies cladding material for a cladding process, and performing the cladding process by supplying the cladding material to the workpiece from the cladding material supply portion while moving the cladding material supply portion and the beams of light relative to the workpiece and irradiating the beams of light onto the supplied cladding material.
However, Matsuki teaches: using a cladding section (fig. 1, feed mechanism 26) including a cladding material supply portion (storage portion 26a) that supplies cladding material for a cladding process (supplies copper alloy powder, page 3, lines 29-32), and performing the cladding process by supplying the cladding material (fig. 2; fig. 2 described at page 4, lines 6-10) to the workpiece (cylinder head, 12) from the cladding material supply portion (nozzle 29 is connected to the feed mechanism 26, page 4, line 6) while moving the cladding material supply portion and the beams of light relative to the workpiece (“the table 22, the feed mechanism 26, and the laser oscillation mechanism unit 30…are synchronized with each other under the action of the main controller 40,” page 4, lines 7-10) and irradiating the beams of light onto the supplied cladding material (“irradiated,” page 4, line 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Koide to include using the laser welding device taught by Koide, with the powder feed mechanism, nozzle, table, and main controller, in view of the teachings of Matsuki, in order to synchronize movement of the power supply mechanism with the laser radiation source so as to facilitate a very specific pattern for cladding a valve seat because it is known in the art that radiating a valve seat using an inclination angle and radiating a valve seat in an annular pattern is a best practice for suppressing cracks in the cladding layer (Matsuki, page 2, lines 24 to 42; similar to the inclination angle of 2-5°, Koide teaches a similar angle in fig. 11 of 0-10°).  
	Response to Argument
Applicant's arguments filed 28 October 2021 have been fully considered and they are persuasive; however, they are moot because the arguments do not apply to the new rejections made with Koide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/4/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761